853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David H. BREWSTER, Petitioner-Appellant,v.Gene SCROGGY, Warden State Penitentiary;  David L.Armstrong, Attorney General of Kentucky.,Respondents-Appellees.
No. 88-5159.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1988.

Before MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se petitioner appeals an order of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  He has now moved for the appointment of counsel.  Upon review of the record and the brief submitted by petitioner, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the magistrate's report and recommendation, as subsequently adopted by the district court, the motion for appointment of counsel is denied and the final order entered January 13, 1988, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.